Citation Nr: 1023391	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  08-35 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for service-connected bilateral hearing loss.  

2.  Whether new and material evidence has been presented to 
reopen a claim of service connection for an eye disorder and, 
if so, whether service connection is warranted.      


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1951 to April 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

A hearing was held on March 11, 2010, in Nashville, Tennessee 
with the undersigned.  A transcript of the hearing is in the 
claims file.  At the hearing, the parties agreed to leave the 
record open for 30 days to allow for the submission of 
additional evidence.  In March 2010, the Veteran submitted 
additional medical evidence accompanied by a waiver of 
initial RO consideration in accordance with 38 C.F.R. § 
20.1304.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for an eye 
disorder and entitlement to an initial compensable disability 
rating for bilateral hearing loss are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed June 1971 rating decision denied the 
Veteran's claim of service connection for condition of the 
eyes.    

2.  The evidence received since the June 1971 rating 
decision, by itself, or in conjunction with previously 
considered evidence, relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for an eye disorder and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The June 1971 rating decision is final.  38 U.S.C.A. § 
7105 (West 2002);             38 C.F.R. § 20.1103 (2009).

2.  The evidence received subsequent to the June 1971 rating 
decision is new and material and the claim for service 
connection for an eye disorder is reopened.            38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Because the claim for entitlement to service connection for 
an eye disorder is being reopened, there is no need to review 
whether VA's statutory duties to notify and assist are fully 
satisfied as any error would be non-prejudicial.  See 38 
U.S.C.A.     §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2009).

I.	New and Material Evidence

The Veteran seeks to reopen his previously denied claim to 
service connection for an eye disorder.  During his hearing, 
he stated that his loss of vision was due to sun damage 
during active service.  

The Veteran's claim for service connection for a condition of 
the eyes was denied by a June 1971 rating decision.  The 
Veteran did not appeal this decision.  The Board observes, 
however, that although the June 1971 notification letter 
advised the Veteran of the decision and noted enclosure of VA 
Form 21-4107 (appellate rights and instructions), a copy of 
the VA Form 21-4107 is not physically in the claims file.  
Even so, the Board finds that the presumption of regularity 
applies and the VA Form 21-4107 was indeed included with the 
June 1971 rating decision and sent to the Veteran.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that there is a "presumption of regularity" under 
which it is presumed that government officials have properly 
discharged their official duties.  An appellant may rebut the 
presumption by submitting "clear evidence to the effect that 
VA's regular mailing practices were not regular or that they 
were not followed."  Ashley v. Derwinski, 2 Vet. App. 307 
(1992).  Further, the Court has also applied this presumption 
of regularity to procedures at the RO.  Mindenhall v. Brown, 
7 Vet. App. 271 (1994).  In this case, no clear evidence to 
the contrary has been presented to rebut the presumption of 
regularity.  There is no indication that the Veteran did not 
receive the decision or the letter explaining his appellate 
and procedural rights.  Furthermore, the Veteran has never 
contended that he was not advised of the rating decision or 
sent the proper notice.  As such, the Board finds that the 
Veteran was informed of his procedural and appellate rights 
and did not appeal the decision.  Thus, the June 1971 rating 
decision is final.  38 C.F.R. § 20.1103.  

The Veteran's application to reopen his claim of service 
connection for an eye disorder was received in January 2008.  
The Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  As the Veteran filed his claim after this date, 
the new version (cited below) applies in this case.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The Board notes that by a May 2008 rating decision, the RO 
declined to reopen the Veteran's claim of entitlement to 
service connection for an eye disorder on the basis that new 
and material evidence had not been received to reopen the 
claim.  On appeal, the Board must make its own determination 
as to whether any newly submitted evidence warrants a 
reopening of the claim.  This is important because the 
preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).

To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).

The RO denied the Veteran service connection for a condition 
of the eyes in the June 1971 rating decision on the basis 
that there was no evidence of damage to the eyes during 
active service.   The RO specifically noted that the 
Veteran's vision at discharge was 20/20.  The evidence of 
record at the time of the June 1971 rating decision includes 
the Veteran's service treatment records and the Veteran's 
application for benefits.     

Based on the grounds stated for the denial of service 
connection for a condition of the eyes in the June 1971 
rating decision, new and material evidence would consist of 
evidence showing that there was damage to the Veteran's eyes 
during active service.  In this regard, additional evidence 
consisting of VA treatment records, the Veteran's statements 
and hearing testimony, and a March 2010 letter from the 
Veteran's private physician has been presented.   

The Board has thoroughly reviewed the evidence associated 
with the claims file subsequent to the June 1971 rating 
decision and finds that the evidence constitutes new and 
material evidence which is sufficient to reopen the 
previously denied claim for service connection for an eye 
disorder.  The majority of this evidence is certainly new, in 
that it was not previously of record.   The Board also finds 
that the March 2010 letter from the Veteran's private 
physician (Dr. D.A.G.) is material.  In the March 2010 
letter, Dr. D.A.G. noted that the Veteran had a history of UV 
radiation burns to his eyes from his time in the military in 
1954.  Furthermore, Dr. D.A.G. opined that she believed the 
Veteran possibly suffered some permanent visual disability 
from his UV exposure during his time in the military.  She 
stated that the Veteran has consistently shown a mild visual 
deficiency so permanent corneal or retinal damage from the UV 
radiation burn was possible.  The Board must presume the 
credibility of this evidence for the purpose of determining 
whether it constitutes new and material evidence needed to 
reopen the claims and may not assess its probative weight in 
relation or comparison to other evidence for reopening 
purposes.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  As the medical evidence indicates that the Veteran's 
eyesight was damaged as a result of active service, the Board 
finds that the evidence is new and material and raises a 
reasonability possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).  Accordingly, the Veteran's claim 
is reopened.  

However, the Board notes that the adjudication of the 
Veteran's appeal does not end with the finding that new and 
material evidence has been received.  In further adjudication 
of the claim, the presumption that the additional evidence is 
true without regard to the other evidence of record no longer 
applies.  For the reasons stated in the portion of this 
decision below, the Board concludes that additional 
development is required in order to address the merits of the 
underlying service connection claim.  

ORDER

Having received new and material evidence to reopen a claim 
of entitlement to service connection for an eye disorder, the 
appeal is granted to this extent only.


REMAND

The Board recognizes that the Veteran has not been afforded a 
VA examination with respect to his claim for service 
connection for an eye disorder.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  In reviewing the evidence of record, 
the Board finds that an examination is necessary prior to 
adjudication of the claim.  In this respect, the Board 
acknowledges Dr. D.A.G.'s favorable medical opinion.  Dr. 
D.A.G. opined that it was certainly possible that the 
Veteran's current disability was related to his time in the 
military.  However, Dr. D.A.G.'s use of the word "possible" 
leaves open the possibility that nonservice-related 
activities may have played a role in the development of the 
Veteran's disability.  The Board notes that the Court has 
held that medical evidence that is speculative, general or 
inconclusive in nature cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996).  Thus, the Board finds that 
further development is required because the medical evidence 
of record does not contain sufficient information to make a 
service connection determination at this time.  Although VA 
may not order additional development for the sole purpose of 
obtaining evidence unfavorable to a claimant, see Mariano v. 
Principi, 17 Vet. App. 305, 312 (2003), VA has discretion to 
determine when additional information is needed to adjudicate 
a claim.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) 
(stating that VA has discretion to schedule a Veteran for a 
medical examination where it deems an examination necessary 
to make a determination on the Veteran's claim); Shoffner v. 
Principi, 16 Vet. App. 208, 213 (2002) (holding that VA has 
discretion to decide when additional development is 
necessary).  Thus, the Board must remand this matter to 
afford the Veteran a VA examination prior to adjudicating the 
claim.  See Colvin v. Derwinski, 1 Vet. App. at 175.

In addition, the record reveals that the Veteran was afforded 
a VA examination in March 2008 in connection with his claim 
for an initial compensable disability rating for bilateral 
hearing loss.  However, during the March 2010 hearing, the 
Veteran asserted that his hearing loss has worsened.  The 
Board does acknowledge that it has been two years since the 
Veteran's last VA examination.  As noted above, generally, 
when a claimant asserts that the severity of a disability has 
increased since the most recent rating examination, an 
additional examination is appropriate. VAOPGCPREC 11-95 
(April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Moreover, 
during the course of the appeal, the Compensation and Pension 
(C&P) hearing examination worksheets were revised to include 
a discussion of the effect of the Veteran's hearing loss 
disability on occupational functioning and daily activities.  
See Revised Disability Examination Worksheets, Fast Letter 
07-10 (Department of Veterans Affairs, Apr. 24, 2007); see 
also 38 C.F.R. § 4.10 (2009).  In Martinak v. Nicholson, 21 
Vet. App. 447 (2007) the United States Court of Appeals for 
Veterans Claims (Court) also held that in addition to 
dictating objective test results, a VA audiologist must fully 
describe the functional effects caused by a hearing 
disability in his or her final report.  However, in this 
case, it does not appear that the March 2008 VA examiner 
discussed the functional effects of the Veteran's hearing 
loss.  Therefore, the Board finds that another VA 
audiological examination is necessary for the purpose of 
ascertaining the current severity and manifestations of the 
Veteran's bilateral hearing loss.

The Veteran must be advised of the importance of reporting to 
the scheduled VA examinations and of the possible adverse 
consequences, to include the denial of his claims, of failing 
to so report.  See 38 C.F.R. § 3.655 (2009).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO/AMC should obtain updated VA 
treatment records from the Mountain Home 
VA Medical Center (VAMC) from April 2008 
to the present.

2.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any eye disorder that may be 
present.  Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the Veteran's 
service treatment records.  The examiner 
should list the diagnoses with respect to 
the Veteran's eyes.  The examiner should 
then provide an opinion as to whether it 
is at least as likely as not that any eye 
disorder is causally or etiologically 
related to the Veteran's active service.  

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of a 
conclusion as it is to find against it.)

In rendering the opinion, the examiner 
should not resort to mere speculation, but 
rather should consider that the phrase 
"at least as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of a 
certain conclusion as it is to find 
against it.  Thus, unless the examiner 
concludes that the current disability is 
either likely or unlikely the result of an 
event, injury, or disease incurred in 
service, the examiner should state whether 
it is at least as likely that the current 
disability is the result of an event, 
injury, or disease incurred in service as 
opposed to its being the result of some 
other factor or factors.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
Veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

3.  The Veteran should be afforded a VA 
examination to ascertain the severity and 
manifestations of his bilateral hearing 
loss.  Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed, including 
the Maryland CNC test and a puretone 
audiometry test.  The examiner is 
requested to review all pertinent records 
associated with the claims file and 
comment on the severity of the Veteran's 
bilateral hearing loss.  The examiner 
should also discuss the effect of the 
Veteran's hearing loss disability on his 
occupational functioning and daily 
activities.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important 'that each 
disability be viewed in relation to its 
history [,]' 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

4.  After the above development has been 
completed, readjudicate the Veteran's 
claims.  If action remains adverse, 
provide the Veteran and his representative 
with a supplemental statement of the case 
and allow the appropriate time for 
response.  Then, return the case to the 
Board for further appellate consideration, 
if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


